Title: To George Washington from Thomas Jefferson, 26 October 1780
From: Jefferson, Thomas
To: Washington, George


                  
                     Sir,
                     Richmond October 26th 1780.
                  
                  The Executive of this State think it expedient and necessary that
                     under our present circumstances the prisoners of war under the Convention of
                     Saratoga be removed from their present situation. Many circumstances have led
                     to this necessity. It will be utterly impracticable as long as they remain with
                     us to prevent the hostile army now in this State from being reinforced by
                     numerous desertions from this corps; and this expectation may be one among the
                     probable causes of this movement of the enemy. Should moreover a rescue of them
                     be attempted the extensive disaffection, which has been lately discovered and
                     almost total want of arms in the hands of our good people, render the success
                     of such an enterprize by no means desperate. The fear of this & of the
                     dangerous convulsions to which such an attempt would expose us, diverts the
                     attention of a very considerable part of our militia from an opposition to the
                     invading enemy. An order has therefore been this day issued to Colo. Wood to
                     take immediate measures for their removal, and every aid has been and will be
                     given him for transporting, guarding and subsisting them on the road which our
                     powers can accomplish. Notice hereof is sent by the present conveyance to his
                     Excellency Governour Lee; on whose part I doubt not necessary preparations for
                     their reception will be made. I have the honor to be with the greatest esteem
                     & respect Your Excellency’s Most obedt & most humble sert
                  
                     Th: Jefferson
                  
               